El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra una orden de la Corte de Distrito de San Juan, Sección 2a., negando el traslado de cierto pleito.
La demanda versa sobre cobro de pesos y se funda en un pagaré que se transcribe en ella y que copiado a la letra dice así:
“Por $2,500 U. S. Cy. Valor a 20 de noviembre de 1914. Pagaré a Don Manuel Gómez López en el local de su establecimiento en San Juan, o a su orden, el veinte de noviembre de mil novecientos catorce la suma de dos mil quinientos dollars valor recibido. Dicba suma devengará interés a razón de_anual, desde el día_ basta el día de su pago. Sometiéndome expresamente a la compe-tencia de los tribunales insulares de San Juan y a satisfacer las costas y gastos que el cobro de aquella suma ocasione incluso los hono-rarios del abogado de que nos valgamos en su reclamación. San Juan, P. R. 20 de mayo de 1914. José Toro Ríos/’
Emplazado el demandado en la ciudad de Humacao, ar-chivó dentro de término un escrito de excepción previa ale-gando como único fundamento de la misma que la demanda “es dudosa (uncertain) en lo que respecta al pago de inte-*644reses a razón del 6 por ciento desde el 20 de noviembre, 1914, en atención a que del testo del documento transcrito en dicha demanda, no aparece semejante obligación, siendo dudosa en tal sentido la alegación de referencia.” Y también archivó el demandado el mismo día en que presentó la excepción, una moción solicitando el traslado del pleito al lugar de su domicilio por tratarse de una acción personal.
La corte negó el traslado y su resolución se fundó sin duda en los artículos 76 y 77 del Código de Enjuiciamiento Civil artículos que, según dijimos en Hernaiz, Targa & Co. v. Vivas, 20 D. P. R. 106-114, son de origen distinto a la totali-dad del código. Dichos preceptos legales se inspiran en los artículos 56, 57 y 58 de la antigua Ley de Enjuiciamiento Civil de Puerto Rico. Para mayor claridad y a fin de inter-pretarlos rectamente, compararemos los indicados preceptos de ley, nos referiremos luego a la jurisprudencia relativa a los últimos y fijaremos entonces el alcance y los efectos de los primeros.
Las disposiciones invocadas del Código de Enjuiciamiento Civil vigente en esta isla, son así:
“Art. 76. — Con arreglo a su jurisdicción, una corte conocerá de los pleitos a que dé origen el ejercicio de las acciones de todas cla-ses, cuando las partes hubieren convenido en someter dicho pleito a la decisión de tal corte.
“Art. 77. — Se entenderá hecha la sumisión:
“1. Por convenio escrito de las partes.
“2. Por el demandante en el mero hecho de acudir a la corte interponiendo la demanda.
“3. Por el demandado en el hecho de hacer, después de perso-nado en el juicio, cualquiera gestión que no sea la de pedir que el juicio se celebre en la corte correspondiente.”
Y las de la antigua Ley de Enjuiciamiento Civil son como siguen:
Art. 56. — Será juez competente para conocer de los pleitos a que dé origen el ejercicio de las acciones de toda clase, aquel a quien los litigantes se hubieren sometido expresa o tácitamente.
*645“Esta sumisión sólo podrá hacerse a juez que ejerza jurisdicción ordinaria y que la tenga para conocer de la misma clase de nego-cios y en el mismo grado.
“Art. 57. — Se entenderá por sumisión expresa la hecha por los interesados renunciando clara y terminantemente a su fuero pro-pio, y designando con toda precisión el juez a quien se sometieren.
“Art. 58. — Se entenderá hecha la sumisión tácita:
“Io. Por el demandante en el mero hecho de acudir al juez inter-poniendo la demanda.
“2o. Por el demandado en el hecho de hacer, después de perso-nado en el juicio, cualquiera gestión que no sea la de proponer en forma la declinatoria.”
Gomo puede verse sin dificultad, el artículo 76 del nuevo códico, equivale al 56 de la ley antigua. El párrafo final del último se condensa en estas palabras: “con arreglo a su ju-risdicción” del primero, y en vez de las palabras “expresa o tácitamente” del primer párrafo del 56, se habla en el 76 de la sumisión en general.
El artículo 77 del nuevo código comprende todos los casos de los artículos 57 y 58 de la antigua ley. Pero siguiendo el legislador español la pauta marcada en el artículo 56, define en los artículos 57 y 58 los casos de sumisión expresa y sumi-sión tácita, mientras que el legislador puertorriqueño, lógico con la fórmula adoptada en el artículo 76, abarca en el ar-tículo 77 todos los casos de sumisión en general, aunque puede concluirse perfectamente que el número 1 del artículo 77 comprende la verdadera sumisión expresa, y los Nos. 2 y 3 del mismo, la tácita, con la -única diferencia de que según el código moderno basta que se convenga la sumisión por escrito para que exista y según la ley antigua era necesario que se renunciara el fuero propio y se designara el juez a que se sometieren las partes. El código moderno preserva el principio del antiguo, pero lo encierra en una fórmula más sencilla. Es ciertamente innecesaria la renuncia expresa del fuero, porque la expresa sumisión de las partes envuelve claramente tal renuncia.
*646Veamos ahora cómo fueron interpretados los preceptos de la ley antigua. Comentándolos, Manresa dice:
“La sumisión pu,ede ser expresa o tácita: será expresa, cuando los interesados renuncien clara y terminantemente al fuero propio, designando con toda precisión el juez a quien se someten; y tácita, cuando por los actos o gestiones que practiquen ante un juez incom-petente, den a entender que se someten a su jurisdicción.
“Para que la sumisión se tenga por expresa y produzca sus efec-tos, es necesario que no quede la menor duda de la intención y volun-tad de los interesados, no sólo en cuanto a la renuncia del fuero pro-pio, sino respecto del juez a quien quieren someterse: cualquiera de las dos circunstancias que falte, no podrá tener efecto la sumisión, porque la ley exige las dos conjuntamente en su artículo 57, de acuerdo también con el 3o. y 304 respectivamente de las dos leyes antes cita-das. No bastarán conjeturas; no bastará una renuncia general y de fórmula o de rutina, como las que suelen ponerse en algunas escri-turas: es necesario que la renuncia del propio fuero sea clara y terminante, y lo mismo la designación del juez a quien se some-ten * * *.
“Lo conveniente y más conforme es que las partes, en el docu-mento que otorguen al efecto, después de hacer relación del negocio, digan clara y terminantemente que renuncian su propio fuero, y que para la decisión del pleito o pleitos que puedan originarse de aquel asunto, o a que pueda dar lugar el cumplimiento del contrato a que se refieran, se someten al juez de primera instancia de tal parte. Si en aquella localidad hubiere dos o más jueces, la sumisión no podrá ser a uno determinado, sino a cualquiera de ellos, conforme al artículo 59, que después explicaremos.” 1, Manresa, Ley de Enjuiciamiento Civil, 163.
Y el Tribunal Supremo de España, en sus sentencias de 11 de julio de 1858, 5 de abril de 1861, 6 de junio de 1872, y 9 de enero de 1873, decidió que la renuncia del fuero es un pacto lícito y permitido y que cuando en un contrato los otor-gantes lo renuncian y se someten expresamente a la juris-dicción de un lugar determinado, el juez de ese lugar es el competente en todo tiempo para conocer del negocio.
Como puede verse, tanto de la jurisprudencia del Tribunal Supremo de España,' cuanto de la opinión del más autori-zado de los comentaristas de la Ley de Enjuiciamiento Civil, *647es necesario que se cumplan dos requisitos para que se en-tienda hecha totalmente la sumisión, a saber: la renuncia del fuero, y la designación del juez al cual las partes contra-tantes se someten.
Abora bien, dada la forma en que está redactada la ley de Puerto Rico, ¿es necesario que se expresen los dos requi-sitos a que se refieren Manresa y el Tribunal Supremo de España? Del estudio comparativo que dejamos becbo, cla-ramente se infiere que no. Basta en la actualidad en Puerto Rico que en el convenio escrito de las partes se sometan éstas a determinada corte que tenga jurisdicción de acuerdo con la ley sobre la materia a que se refiere el convenio. Y como así se hizo en el presente caso, es necesario concluir que la Corte de Distrito de San Juan, Sección 2a., actuó correcta-mente al negarse a decretar el traslado del pleito solicitado por el demandado, y, por tanto, que su resolución debe con-firmarse por esta Corte Suprema.
Sería innecesario que prolongáramos nuestro estudio a no haberse invocado para sostener la procedencia del traslado del pleito al lugar del domicilio del demandado, la jurispru-dencia americana establecida en los casos de Hall v. People’s Mutual Fire Ins. Co., 6 Gray, 185, y Insurance Co. v. Morse, 87 U. S. 445.
Piemos estudiado las decisiones citadas y creemos que no son aplicables. El legislador portorriqueño quiso preservar y preservó en el nuevo Código de Enjuiciamiento Civil el principio del antiguo sobre sumisión previa de las partes. Dicho precepto es claro y fué repetidamente interpretado, como hemos visto, en el sentido de que la sumisión previa es un pacto lícito y una vez que se hace en legal forma obliga a la persona que se somete y aun a sus herederos. Tal inter-pretación era perfectamente entendida y practicada en Puerto Rico y no es contraria a la honestidad, ni a las buenas cos-tumbres, ni a la política pública. Al parecer la única dife-rencia que existe entre la jurisprudencia americana y la espa-ñola consiste en que según la primera es necesario que se *648inicie el pleito para que pueda la parte someterse, y según la segunda, tal sumisión puede acordarse al celebrarse el contrato que pueda dar origen al pleito. El principio de la sumisión voluntaria, que es lo esencial a nuestro juicio, se reconoce, pues, por ambas jurisprudencias. De allí que sin dificultad alguna, no obstante ser nuestro Código de En-juiciamiento Civil actual casi en su totalidad de origen ame-ricano, puedan subsistir sus artículos 76 y 77 con su interpre-tación antigua. No se viola con ello ningún derecho fundamental reconocido por las leyes existentes, y se cumple la intención de la legislatura que fue sin duda la de preservar una forma contractual bien entendida y practicada por mu-chos años en esta isla.
El caso hipotético de que una persona se vea obligada tal vez por virtud de un documento falso en donde conste su sumisión, a defenderse fuera del lugar de su domicilio, no está ante nosotros. En el caso que estamos considerando y resolviendo el demandado implícitamente aceptó la auten-ticidad del documento en que consta su sumisión, al limitarse a consignar en su excepción previa que era dudosa la forma en que se cobraban los intereses.
Tampoco está envuelta aquí cuestión alguna entre tribu-nales insulares y federales. Se trata de dos cortes orga-nizadas por la misma legislatura que, de acuerdo con la ley, tienen igual jurisdicción dentro de sus respectivos territorios.
Debe confirmarse la orden recurrida.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-cados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.